Citation Nr: 9912856	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-20 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran is currently not employed, and may have been 
terminated from his last employment due to seizures.  

2.  His service-connected disabilities consist of shell 
fragment wound, pelvic girdle with scar and damage muscle 
group 17, evaluated as 40 percent disabling, neuropathy, 
right sciatic nerve, evaluated as 40 percent disabling, and 
residual shell fragment wound left eye with limitation of 
extraocular motility and shell fragment wound of the face, 
evaluated as 10 percent disabling.  His combined rating is 70 
percent.

3.  The veteran has completed high school and one year of 
college credits in forestry and business.  He also had on the 
job training as a machinist.  He has had employment 
experience as a machinist, salesman, and janitor.

4.  The veteran has been found to be infeasible for VA 
vocational rehabilitation due to his service connected 
disabilities.

5.  The veteran is unable to secure or follow a substantially 
gainful occupation due to his service-connected disabilities. 



CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are 
met. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service-connected disabilities consist of shell fragment 
wound, pelvic girdle with scar and damage muscle group 17, 
evaluated as 40 percent disabling, neuropathy, right sciatic 
nerve, evaluated as 40 percent disabling, and residual shell 
fragment wound left eye with limitation of extraocular 
motility and shell fragment wound of the face, evaluated as 
10 percent disabling.  His combined rating is 70 percent.

In May 1993, the veteran completed a VA Form 28-1902, 
counseling record-personal information, in which he reported 
that his disability consisted of blindness in the left eye 
and nose and leg problems.  In a memorandum completed the 
same day, a VA counseling psychologist, concluded that the 
veteran was infeasible for training, and referred his claim 
to a vocational rehabilitation panel for a determination as 
to his feasibility for vocational rehabilitation.  

In July 1993, the vocational rehabilitation panel concluded 
that the veteran was medically infeasible for vocational 
rehabilitation because of his service-connected disabilities 
and the limitations reported on his VA Form 28-1902.  It was 
also concluded that his condition was unlikely to improve in 
the near future such as to warrant further follow up.  

The veteran was accorded a VA orthopedic examination in March 
1994.  On examination, there was a 2.5 by 2.5 inch scar on 
the right buttock noted.  It was healed and mobile but there 
was tenderness at the depths of the scar.  On forward 
flexion, there was mild guarding, he was able to flex to 90 
degrees.  Forward flexion created paresthesias in the lateral 
femoral-cutaneous nerve area.  Circumference of the thighs, 
knees, and calves were all equal.  Extensor hallucis longus 
was 5+ and equal.  There were no pathologic reflexes present.  
The impressions were neuropathy, right sciatic nerve and 
shrapnel fragment, right hip region.  

The VA nasal examination revealed no obstruction due to 
shrapnel fragment wound in the face.  Tympanic membranes were 
clear with normal landmarks.  The impression was allergic 
rhinitis.  It was noted that the veteran was happy with his 
current medical regimen.

The VA visual examination revealed corrected visual acuity of 
20/30, right eye and 20/25, left eye.  Motility examinations 
were normal.  The examination was within normal limits as was 
the fundoscopic examination.  The impression was normal 
examination.  

During his personal hearing in February 1995, the veteran 
testified that he applied for Vocational Rehabilitation in 
April 1993 and was denied due to his service-connected 
disabilities.  He testified that he was a journey machinist, 
but unable to work because of the pain and swelling of his 
leg secondary to standing.  The veteran testified that he was 
unable to stand for more than a hour.  He testified that in 
the 1980's he worked as a salesman, but was terminated due to 
involuntary seizures.  The veteran reported that that he was 
last employed as a janitor in 1991. 
He reported that he was unable to drive due to the muscle 
damage to his leg.  

VA outpatient treatment records dated from July to August 
1996 show that the veteran was seen with complaints of right 
hip pain and sciatic nerve paralysis.  

In August 1996, the veteran again applied for VA vocational 
rehabilitation benefits.  In a counseling record dated in 
November 1996, a counseling psychologist noted that the 
veteran's service connected disabilities were evaluated as 70 
percent disabling.  It was commented that no non-service 
connected conditions were shown.  The psychologist concluded 
that the veteran remained permanently infeasible for 
vocational rehabilitation.

The veteran was accorded a VA nasal examination in December 
1998.  On examination the anterior tip of the nose was 
deviated, pointing to the right with distortion of the normal 
anatomy with the nares slightly narrowed bilaterally.  A 
deviated septum into the left nostril with inflammatory 
reaction in both nostrils and the mucosa was noted.  The 
diagnosis was traumatic deformity of the nose with deviation 
of the septum with obstruction of both nostrils, otherwise 
normal examination.  

During the neurological examination, cranial nerves IX-XII 
were normal.  The motor examination revealed normal strength 
throughout.  Individual testing of both legs was normal with 
some minimal break-away weakness in the right hip flexors at 
5-/5.  Reflexes were +2 in the arms and knees and +1 in the 
ankles.  Sensory testing revealed diminished pin sensation 
over the right anterior thigh and lower leg.  The diagnoses 
were status post shrapnel injury to the right hip with 
neuralgia, sciatic neuropathy.  It was noted that the 
veteran's main difficulty was pain and numbness in the right 
leg.  Muscle testing appeared to be intact.  The examiner 
opined that the veteran's disabilities might limit his 
abilities to perform heavy lifting and prolonged standing.  
Otherwise no difficulty with weakness or mobility of the leg.  

During the orthopedic examination, the veteran was observed 
to walk with an antalgic gait.  It was noted that the veteran 
claimed he could not heel-toe walk due to weakness in his 
leg.  Range of motion of the hip on forward flexion was to 
120 on the right, and to 140 on the left.  Motor testing in 
both lower extremities showed weakness throughout all muscles 
on the right leg.  The diagnoses were shrapnel wound, right 
hip, with gluteal musculature involvement and weakness, right 
lower extremity, unknown etiology.  The examiner opined that 
could certainly not be involved in any type of employment 
that involved prolonged walking, bending, stooping, lifting, 
or anything of this nature.  

The veteran's visual examination yielded diagnoses of shell 
fragment wound affecting the left eye with secondary diplopia 
and extreme left upward gaze and myopia, astigmatism, and 
presbyopia.


Analysis

The appellant has presented a well-grounded claim for the 
assignment of a TDIU within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  This finding is based on the 
appellant's contentions and the medical evidence of record.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this 
case, the RO afforded the appellant VA examinations and 
provided him the opportunity to present testimony at a 
personal hearing.  Sufficient evidence is of record for an 
equitable disposition of the appeal.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  38 C.F.R. § 4.16.  An unemployability 
rating is based primarily upon average impairment of earning 
capacity.  38 C.F.R. § 4.15 (1998). Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation. 38 C.F.R. §§ 3.340(a) and 4.15 (1998).

A regulatory scheme providing for a mix of objective and 
subjective criteria has been authorized.  Hatlestad v. 
Derwinski, 3 Vet. App. 213, 216 (1992).  Under 38 C.F.R. § 
3.340(a), generally, total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 4.15 describes a combination of objective ("average 
person") standards and subjective ("individual cases") 
standards.  The objective standard of average impairment in 
earning capacity is that" ...impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."

The objective criteria are set forth at 38 C.F.R. § 
3.340(a)(2) and provide for a total rating when there is a 
single disability or a combination of disabilities which 
result in a 100 percent schedular evaluation or where the 
requirements of 38 C.F.R. § 4.16(a) are met.  Those 
requirements call for a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  The subjective criteria for a 
total rating are found at 38 C.F.R. §§ 4.16(b) and 
3.321(b)(1).  Together, these provide that a veteran who is 
unable to secure substantially gainful employment due to 
service-connected disabilities shall be rated totally 
disabled.  Thus, under either the objective or subjective 
criteria, he must be unable to engage in substantially 
gainful employment due to the service-connected disabilities.  
38 C.F.R. § 4.16(b) also provides that the veteran's 
employment history, educational and vocational attainment is 
for consideration.

The veteran's service-connected disabilities consist of shell 
fragment wound, pelvic girdle with scar and damage muscle 
group 17, evaluated as 40 percent disabling, neuropathy, 
right sciatic nerve, evaluated as 40 percent disabling, and 
residual shell fragment wound left eye with limitation of 
extraocular motility and shell fragment wound of the face, 
evaluated as 10 percent disabling.  His combined rating is 70 
percent.  Therefore, he meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16.

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service-connected 
disabilities. 38 C.F.R. § 3.341(a) (1998). Neither disability 
from nonservice-connected disabilities or due to advancing 
age may be considered.  38 C.F.R. §§ 3.341(a) and 4.19 
(1998).  [emphasis added].

In Hatlestad, the Court held that "the central inquiry in 
determining whether a veteran is entitled to a [total rating 
based on individual unemployability] is whether that 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  The Court 
then cited Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992) as 
stating "[e]ven if, as it appears, the [Board] determined 
that the appellant's unemployability was a result of his age 
and nonservice-connected heart condition, its task was not 
finished.  The [Board] still was required to decide, without 
regard to the nonservice-connected disabilities or his age, 
whether appellant's service-connected disabilities are 
sufficiently incapacitating as to render him unemployable."

In this regard, there is medical evidence of record that the 
veteran has other physically disabling conditions.  These 
conditions have not been taken into account by the Board in 
evaluating the veteran's individual unemployability.  

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).

The veteran meets the percentage requirements for a total 
rating for compensation based on individual unemployability.  
38 C.F.R. § 4.16(a).  The remaining question is whether his 
service connected disabilities preclude all gainful 
employment consistent with his education and occupational 
experience.  The evidence in favor of the veteran's claim 
consists of the fact that he has been unemployed for a number 
of years.  VA, through its Vocational Rehabilitation Program 
has consistently found that the veteran is unemployable and 
not feasible for vocational rehabilitation.  These 
conclusions have been based on the severity of the veteran's 
service connected disabilities.  There is no medical opinion 
that would contradict these findings.  

The only evidence against the veteran's claim consists of the 
fact that there is evidence of non-service-connected 
conditions that cause disability, and that at least some of 
the opinions reached by the vocational and rehabilitation 
service, were reached without review of the claims folder.  
However, the fact remains that the veteran has been found 
medically infeasible solely on the basis of his service 
connected disabilities, regardless of the effects of non-
service connected conditions.  

On the basis of the current record the Board concludes that 
the evidence is in favor of the grant of a total rating for 
compensation purposes based on individual unemployability.


ORDER

A total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities is 
granted. 


REMAND

As noted earlier, in July 1993, a vocational rehabilitation 
panel determined that the veteran was medically infeasible 
for vocational rehabilitation.  The same day, a counseling 
psychologist, notified the veteran by letter of the panel's 
decision.  It is unclear from the record whether the veteran 
was informed of his appellate rights and of the time limits 
for submitting a notice of disagreement with the decision.  

In a statement received in December 1994, the veteran 
expressed disagreement with the denial of vocational 
rehabilitation benefits.

A statement of the case has not been issued in response to 
the notice of disagreement.  This issue must be remanded for 
the issuance of a statement of the case or a determination as 
to whether the notice of disagreement is timely.  38 U.S.C.A. 
§ 7105; see Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) 
(the filing of a notice of disagreement initiates the 
appellate process)  see also Ledford v. West, 136 F.3d 776 
(Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998); Buckley v. West, 11 Vet. App. 405 (1998).

Accordingly, this case is REMANDED for the following:

1.  A determination should be made as to 
whether the veteran has submitted a 
timely notice of disagreement as to the 
issue of entitlement to vocational 
rehabilitation under the provisions of 38 
U.S.C.A. Chapter 31.

2.  If it is determined that the notice 
of disagreement was timely, or if it is 
determined that the veteran was not 
advised of the time limit for submitting 
a notice of disagreement, the veteran 
should be furnished with a statement of 
the case pertaining to the issue of 
entitlement to vocational rehabilitation 
under the provisions of 38 U.S.C.A. 
Chapter 31.  

Thereafter, if the veteran has submitted a timely substantive 
appeal, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

